 In the Matter of DEIsEL-WEMMER-GILBERT CORPORATIONandUNITEDELECTRICAL,RADIO&MACHINE WORKERS OF AMERICA (CIO)Case No. R-2893.-Decided September5, 1941Investigation and Certification of Representatives:stipulationfor Certificationof Representatives upon consent election.Mr. Stanley Roots,of Detroit, Mich., for the CompanyMr. Edwin Beal,of Fort Wayne, Ind., andMr. Sam Runyan,ofLima, Ohio, for the United.Mr. Donald Henderson,of Chicago, Ill., for the Cannery Workers.Mr. John R. Ograin,of Chicago, Ill., for the Cigar Makers.Mr. Charles W. Schneider,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn June 14, 1941, the United Electrical, Radio & Machine Workersof America (CIO), herein called the United, filed with the RegionalDirector for the Eighth Region (Cleveland, Ohio) a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Deisel-Wemmer-Gilbert Corporation,herein called the Company,' engaged in the processing of tobaccoand manufacturing of cigars at Detroit, Michigan, and at variousplants in the State of Ohio ,2 and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnJuly 19, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,'The name of the Company was incorrectly spelled "Diesel"in the petition.This wascorrected by amendment at the hearing.2 The Company operates six plants:two in Lima, Ohio, called, respectively,the Northand South plants, and one each in the following cities : Detroit,Michigan,Findlay, St.Mary's, and Van Wert, Ohio.The present proceeding involves all plants except that atDetroit.35 N. L. R B, No. 47.214 DIBSEL-WEMIVTER-GILBERT CORPORATION215as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On July 21, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the United.Pursuant to notice a hearing was held on July 24 and 25, 1941,at Lima, Ohio, before Max W. Johnstone, the Trial Examiner dulydesignated by the Chief Trial Examiner.United Cannery Agricul-tural Packing and Allied Workers (CIO), herein called the CanneryWorkers, a labor organization claiming to represent employees at theCompany's Detroit plant, appeared at the hearing by its representa-tive.3At the conclusion of the hearing, the Company, the United,the CanneryWorkers, and the Regional Director entered into a"STIPULATION FOR CERTIFICATION UPON CONSENTELECTION."Pursuant to the stipulation, an election by secret ballot was con-ducted on August 7, 1941, under the direction and supervision oftheActing Regional Director, among all cigar makers, machineoperators, inspectors, and other production and maintenance em-ployees of the Company at its North and South plants in Lima, Ohio,and at its Van Wert, St. Marys, and Findlay, Ohio, plants, exclusiveof supervisory and clerical employees, to determine whether or notsaid employees desired to be represented by the United for the pur-poses of collective bargaining.On August 11, 1941, the ActingRegionalDirector issued and duly served upon the parties hisElection Report on the ballot.No objections to the conduct of theballot or the Election Report have been filed by any of the parties.In his Election Report the Acting Regional Director reported asfollows concerning the balloting and its results :Total on eligibility list------------------------------- 1, 813Total ballots cast--------------------------------------- 1,718Total ballots challenged----------------------------------7Total blank ballots----------------------------------------2Total void ballots----------------------------------------1Total valid votes cast-------------------------------------- 1,708Votes cast for United Electrical, Radio & Machine Workersof America (CIO) -------------------------------------- 1,204Votes cast against United Electrical, Radio & MachineWorkers of America (CIO) ------------------------------5043 Cigar Makers International Union, Local#14, affiliated with the American Federationof Labor, herein called the Cigar Makers, also appeared at the hearing by its representa-tive but withdrew from the proceeding and relinquished any claim to represent theemployees involved herein. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the stipulation,, the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Deisel-Wemmer-Gilbert Corporation, Lima,Findlay, St. Marys, and Van Wert, Ohio, within the meaning of -Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All cigar makers, machine operators, inspectors, and other pro-duction and maintenance employees employed by the Company atitsNorth and South plants in Lima, Ohio, and at its Findlay, St.Marys, and Van Wert, Ohio, plants, exclusive of supervisory andclerical employees, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.3.United Electrical, Radio & Machine Workers of America (CIO)has been designated and selected by a majority of the employeesin the above unit as their representative for the purposes of collectivebargaining, and is the exclusive representative of all the employeesin said unit within the meaning of Section 9 (a) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy ' virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act.IT IS HEREBY CERTIFIED that. United Electrical, Radio & MachineWorkers of America (CIO) has been designated and selected by amajority of the cigar makers, machine operators, inspectors, and otherproduction and maintenance employees employed by Deisel-Wemmer-Gilbert Corporation, at its North and South plants in Lima, Ohio,and at its Findlay, St. Marys, and Van Wert, Ohio, plants, exclusiveof supervisory and clerical employees, as their representative for thepurposes of collective bargaining, and that pursuant to the provisionsof Section 9 (a) of the Act, United Electrical, Radio & MachineWorkers of America (CIO) is the exclusive representative of allsuch employees for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and other conditions ofemployment.